

113 S2808 IS: Employee Health Care Protection Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2808IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo authorize health insurance issuers to continue to offer for sale current group health insurance
			 coverage in satisfaction of the minimum essential health insurance
			 coverage requirement, and for other purposes.1.Short titleThis Act may be cited as the Employee Health Care Protection Act of 2014.2.If you like your group health insurance plan, you can keep it(a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any
			 amendment made by such Act or by the Health Care and Education
			 Reconciliation Act of 2010), a health insurance issuer that has in effect
			 health insurance coverage in the group market on any date during 2013 may
			 continue after such date to offer such coverage for sale during and after
			 2014 in such market outside of an Exchange established under section 1311
			 or 1321 of such Act (42 U.S.C. 18031, 18041).(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health
			 plan for purposes of the amendment made by section 1501(b) of the Patient
			 Protection and Affordable Care Act.